Case 1:20-cv-10104-AT Document 28 Filed 02/18/21 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
HEALTHCARE RETROACTIVE AUDITS, INC., DOC #.
DATE FILED: 2/18/2021
Plaintiff,
-against- 20 Civ. 10104 (AT)
IMPTRAX CORPORATION, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On January 13, 2021, the Court ordered the parties to submit a joint letter and proposed case
management plan by February 16, 2021. ECF No. 15 4 4-5. The Court has received the proposed

case management plan only. ECF No. 26. Accordingly, the parties shall submit their joint letter by
12:00 p.m. on February 22, 2021.

SO ORDERED.

Dated: February 18, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
